PER CURIAM:
This claim was submitted for decision upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $2,613.00 for the payment of a Social Security tutor for her child, Tracey Brown, a resident of respondent’s Greenbrier Center. The respondent ascertained that claimant should not have paid for the educational services rendered to her child as this expense was the responsibility of the respondent. The respondent, in its Answer, admits the validity and amount of the claim and states that there were sufficient funds in the appropriate fiscal year from which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $2,613.00.